 

 



 

Exhibit 10.2





PERSHING GOLD CORPORATION
REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”), dated as of March 28,
2016, is made by and between Pershing Gold Corporation, a Nevada corporation
(the “Company”) and Donald Smith Value Fund, L.P., a Delaware Partnership (the
“Investor”).

 

R E C I T A L S

 

WHEREAS, in connection with that certain Subscription Agreement of even date
herewith by and between the Company and the Investor (the “Subscription
Agreement”), Investor has purchased from the Company certain units (the
“Units”), each Unit consisting of (a) one share (the “Share” and collectively
with all Shares issued as part of the Units, “Shares”) of common stock, par
value $0.0001 per share, of the Company (“Common Stock”), and (b) a warrant (the
“Warrant” and collectively with all Warrants issued as part of the Units,
“Warrants”) to purchase 0.5 of a share of Common Stock at an exercise price of
$4.35, for a period beginning six (6) months and one day from, and ending thirty
(30) months from, the date of issuance, at a negotiated price of $3.25 per Unit.

 

WHEREAS, to induce the Investor to purchase the Units, the Company has agreed to
grant the Investor certain rights with respect to registration of Registrable
Securities under the Securities Act pursuant to the terms of this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, the Company and the Investor, and each of them, hereby covenant
and agree as follows:

 

1. Recitals. The recitals set forth above are true and correct and are
incorporated herein by reference.

 

2. Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:

 

“Agreement” shall have the meaning set forth in the Preamble hereof.

 

“Automatic Registration Statement” shall have the meaning set forth in Section 
3(a) of this Agreement.

 

“Closing” shall mean the closing of the sale of the Units purchased by an
Investor.

 

“Closing Date” means the date on which the Closing occurred.

 

“Commission” shall mean the Securities and Exchange Commission, or any other
federal agency at the time administering the Securities Act.

 

“Common Stock” shall have the meaning set forth in the Recitals hereof.

 



 

 

 

 

“Company” shall have the meaning set forth in the Preamble hereof.

 

“Effectiveness Date” shall mean that date which is sixty (60) days following the
Filing Date (in case of a no review by the Commission staff) or one hundred
eighty (180) days following the Filing Date (in the case of a review by the
Commission staff).

 

“Effectiveness Period” shall have the meaning set forth in Section  3(a) of this
Agreement.

 

“End of Suspension Notice” shall have the meaning set forth in Section 3(c) of
this Agreement.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Filing Date” shall mean with respect to the Automatic Registration Statement
required hereunder, that date which is the later of (i) forty-five (45) days
following the Final Closing Date and (ii) the date which is five (5) business
days after the registration statement registering the resale of Common Stock
issued or issuable to investors in the Company’s February 25, 2016 private
placement is declared effective by the Commission, and with respect to any
additional Registration Statements which may be required herein, the earliest
practical date on which the Company is permitted by SEC Guidance to file such
additional Registration Statement related to the Registrable Securities.

 

“Final Closing Date” means closing date of the Offering after which the Company
ceases to offer for sale the Units.

 

“Investor” shall have the meaning set forth in the Preamble hereof.

 

“Offering” shall have the meaning set forth in the Subscription Agreement.

 

“Piggyback Registration” shall have the meaning set forth in Section 4(a) of
this Agreement.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

 

“Purchase Price” shall have the meaning set forth in the Subscription
Agreements.

 

“Register,” “registered” and “registration” each shall refer to a registration
of the Registrable Securities effected by preparing and filing a Registration
Statement or statements or similar documents in compliance with the Securities
Act and the declaration or ordering of effectiveness of such Registration
Statement or document by the Commission.

 



 - 2 - 

 

 

“Registrable Securities” shall mean (a) all Shares, (b) all Warrant Shares then
issuable upon exercise of the Warrants delivered to the Investor in connection
with the Offering (assuming on such date the Warrants are exercised in full
without regard to any exercise limitations therein), and (c) any securities
issued or then issuable upon any stock split, dividend or other
distribution,  recapitalization or similar event with respect to the foregoing
provided, however, that any such Registrable Securities shall cease to be
Registrable Securities (i) when subject to an effective Registration Statement
under the Securities Act as provided for hereunder, (ii) upon any sale pursuant
to a Registration Statement or Rule 144 under the Securities Act or (iii) at
such time such securities become eligible for resale without volume or manner of
sale restrictions and without current public information pursuant to Rule 144(c)
as set forth in a written opinion letter to such effect, addressed, delivered
and acceptable to the affected Investor.

 

“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Sections 3 or 4 and any additional registration statements
contemplated herein, including (in each case) the Prospectus, amendments and
supplements to any such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in any such registration
statement.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.

 

“Securities Act” shall mean the United States Securities Act of 1933, as
amended.

 

“Selling Stockholder Questionnaire” shall have the meaning set forth in Section
6 of this Agreement.

 

“Shares” shall have the meaning set forth in the Recitals hereof.

 

“Subscription Agreement” shall have the meaning set forth in the Recitals
hereof.

 

“Suspension Event” shall have the meaning set forth in Section 3(c) of this
Agreement.

 



 - 3 - 

 

 

“Suspension Notice” shall have the meaning set forth in Section 3(c) of this
Agreement.

 

“Warrant” shall have the meaning set forth in the Recitals hereof.

 

“Warrant Shares” shall mean the shares of Common Stock to be issued upon
exercise of the Warrants.

 

Capitalized terms used but not defined herein shall have the meanings set forth
in the Subscription Agreement.

 

3. Automatic Registration.

 

(a) On or prior to the Filing Date, the Company shall prepare and file with the
Commission a registration statement (the “Automatic Registration Statement”)
covering the resale of all of the Registrable Securities for an offering to be
made on a continuous basis pursuant to Rule 415. The Automatic Registration
Statement required hereunder shall be on Form S-1 or Form S-3, as applicable,
and shall contain substantially the “Plan of Distribution” attached hereto as
Annex A.  Subject to the terms of this Agreement, the Company shall use its
reasonable best efforts to cause the Automatic Registration Statement to be
declared effective under the Securities Act as promptly as possible after the
filing thereof, but in any event not later than the Effectiveness Date, and
shall use its best efforts to keep the Automatic Registration Statement
continuously effective under the Securities Act until the earlier of (i) the
date when all Registrable Securities covered by the Registration Statement have
been sold thereunder or pursuant to Rule 144 or (ii) the date when all
Registrable Securities covered by the Registration Statement may be sold by
non-affiliates of the Company without the requirement for the Company to be in
compliance with the current public information requirement under Rule 144(c), as
determined by counsel to the Company pursuant to a written opinion letter to
such effect, addressed, delivered and acceptable to the affected Investor (the
“Effectiveness Period”). The maximum amount of Registrable Securities that may
be included in the Automatic Registration Statement at any one time shall be
limited by Rule 415 as required by the Commission. In the event that there is a
limitation by the Commission on the number of Registrable Securities that may be
included for registration at one time, the Company shall promptly so advise the
Investor and use its best efforts to file an additional Automatic Registration
Statement covering such ineligible Registrable Securities, on a pro-rata basis,
within 30 days of the date such securities become eligible and cause such
Automatic Registration Statement to be declared effective by the Commission as
soon as reasonably practicable.

 

(b) Notwithstanding anything to the contrary set forth herein, the Company shall
have the right to delay the filing of the Registration Statement for a period
not in excess of 60 consecutive days and no more than 90 days in any consecutive
12-month period (a “Delay Period”), if the Company is pursuing a public offering
of securities and the underwriter recommends a Delay Period.

 

(c) In the case of an event that causes the Company to suspend the use of a
Registration Statement (a “Suspension Event”), the Company shall give written
notice (a “Suspension Notice”) to the Investor to suspend sales of the
Registrable Securities included in the Registration Statement and such notice
shall continue only for so long as the Suspension Event or its effect is
continuing. No Investor shall effect any sales of the Registrable Securities
pursuant to such Registration Statement (or such filings) at any time after it
has received a Suspension Notice from the Company and prior to receipt of an End
of Suspension Notice (as defined below) with respect to such Registration
Statement. The Investor may recommence effecting sales of the Registrable
Securities pursuant to such Registration Statement (or such filings) following
further notice to such effect (an “End of Suspension Notice”) from the Company,
which End of Suspension Notice shall be given by the Company to the Investor in
the manner described above promptly following the conclusion of any Suspension
Event and its effect.

 



 - 4 - 

 

 

(d) If: (i) the Automatic Registration Statement is not filed on or prior to its
Filing Date (if the Company files the Automatic Registration Statement without
affording the holders of Registrable Securities the opportunity to review and
comment on the same as required by Section 5(a) herein, the Company shall be
deemed to have not satisfied this clause (i)); or (ii) a Registration Statement
registering for resale all of the Registrable Securities is not declared
effective by the Commission by the Effectiveness Date (unless the reason for
such non-registration of all or any portion of the Registrable Securities is as
a result of SEC Guidance under Rule 415 or similar rule which limits the number
of Registrable Securities which may be included in a registration statement with
respect to the holders); or (iii) after the effective date of a Registration
Statement, such Registration Statement ceases for any reason to remain
continuously effective as to all Registrable Securities included in such
Registration Statement, or the Investor is otherwise not permitted to utilize
the prospectus therein to resell such Registrable Securities, for more than ten
(10) consecutive calendar days or more than an aggregate of fifteen (15)
calendar days (which need not be consecutive calendar days) during any 12-month
period (any such failure or breach being referred to as an “Event”, and for
purposes of clauses (i) and (ii), the date on which such Event occurs, and for
purpose of clause (iii) the date which such ten (10) or fifteen (15) calendar
day period, as applicable, is exceeded being referred to as an “Event Date”),
then, in addition to any other rights the Investor may have hereunder or under
applicable law, on each such Event Date and on each monthly anniversary of each
such Event Date (if the applicable Event shall not have been cured by such date)
until the applicable Event is cured, the Company shall pay to each Investor an
amount in cash, as partial liquidated damages and not as a penalty, equal to
1.0% of the aggregate purchase price paid by such Investor pursuant to the
Subscription Agreement. The parties agree that the maximum aggregate liquidated
damages payable to an Investor under this Agreement shall be 6% of the aggregate
Purchase Price paid by such Investor.  If the Company fails to pay any partial
liquidated damages pursuant to this Section in full within seven days after the
date payable, the Company will pay interest thereon at a rate of 18% per annum
(or such lesser maximum amount that is permitted to be paid by applicable law)
to the Investor, accruing daily from the date such partial liquidated damages
are due until such amounts, plus all such interest thereon, are paid in full.
The partial liquidated damages pursuant to the terms hereof shall apply on a
daily pro rata basis for any portion of a month prior to the cure of an Event.
Notwithstanding the foregoing, no payments shall be owed (i) to any affiliate of
the Company, (ii) with respect to any period during which all of the holder’s
Registrable Shares may be sold by such holder under Rule 144 without the
requirement for the Company to be in compliance with the current public
information requirement under Rule 144(c), or (iii) in circumstances described
in Section 3(c).

 



 - 5 - 

 

 

4. Piggyback Registrations.

 

(a) With respect to any Registrable Securities not otherwise included in the
Automatic Registration Statement or any other Registration Statement as a result
of any limitation imposed by the Commission under Rule 415 (the “Excluded
Registrable Securities”), whenever the Company proposes to register (including,
for this purpose, a registration effected by the Company for other shareholders)
any of its securities under the Securities Act (other than pursuant to (i) an
Automatic Registration pursuant to Section 3 hereof or (ii) registration
pursuant to a registration statement on Form S-4 or S-8 or any successor forms
thereto), and the registration form to be used may be used for the registration
of Registrable Securities (a “Piggyback Registration”), the Company will give
written notice to the holder of Excluded Registrable Securities of its intention
to effect such a registration and will, subject to the provisions of
Section 4(b) hereof, include in such registration all Excluded Registrable
Securities with respect to which the Company has received a written request for
inclusion therein within twenty (20) days after the receipt of the Company’s
notice.

 

(b) If a Piggyback Registration is an underwritten secondary registration on
behalf of holders of the Company’s securities, and the managing underwriters
advise the Company in writing that in their opinion the number of securities
requested to be included in such registration exceeds the number which can be
sold in such offering without adversely affecting the marketability of the
offering, the Company will, if permitted by all applicable agreements, include
in such registration a pro rata share of Excluded Registrable Securities
requested to be included in such Registration Statement as calculated by
dividing the number of Excluded Registrable Securities requested to be included
in such Registration Statement by the number of the Company’s securities
requested to be included in such Registration Statement by all selling security
holders. In such event, the holder of Excluded Registrable Securities shall
continue to have registration rights under this Agreement with respect to any
Excluded Registrable Securities not so included in such Registration Statement.

 

(c) Notwithstanding the foregoing, if, at any time after giving a notice of
Piggyback Registration and prior to the effective date of the Registration
Statement filed in connection with such registration, the Company shall
determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to each record holder of Excluded Registrable Securities and,
following such notice, (i) in the case of a determination not to register, shall
be relieved of its obligation to register any Excluded Registrable Securities in
connection with such registration, and (ii) in the case of determination to
delay registering, shall be permitted to delay registering any Excluded
Registrable Securities for the same period as the delay in registering such
other securities.

 

5. Registration Procedures. If and whenever the Company is required to effect
the registration of any Registrable Securities pursuant to this Agreement, the
Company will:

 

(a) not less than four (4) trading days prior to the filing of each Registration
Statement and not less than one (1) trading day prior to the filing of any
related Prospectus or any amendment or supplement thereto (including any
document that would be incorporated or deemed to be incorporated therein by
reference), and subject, if appropriate, to the relevant parties’ entry into a
customary agreement to maintain the confidentiality of any non-public
information provided (a “Confidentiality Agreement”) or the Company may excise
any information which would constitute material non-public information regarding
the Company, the Company shall (i) furnish to one counsel on behalf of all
sellers of Registrable Securities copies of all such documents proposed to be
filed, which documents (other than those incorporated or deemed to be
incorporated by reference) will be subject to the review of such sellers, and
(ii) cause its officers and directors, counsel and independent registered public
accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of counsel to the sellers of Registrable Securities, to
conduct a reasonable investigation within the meaning of the Securities Act.
Notwithstanding the above, the Company shall not be obligated to provide each
seller of Registrable Securities advance copies of any universal shelf
registration statement registering securities in addition to those required
hereunder, or any Prospectus prepared thereto.

 



 - 6 - 

 

 

(b) prepare and file with the Commission the Registration Statement with respect
to such Registrable Securities and use its best efforts to cause such
Registration Statement to become effective in an expeditious manner;

 

(c) (i) prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period, (ii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement (subject to the terms of this
Agreement), and, as so supplemented or amended, to be filed pursuant to Rule
424, (iii) respond as promptly as reasonably possible to any comments received
from the Commission with respect to a Registration Statement or any amendment
thereto and provide as promptly as reasonably possible to one counsel for all
sellers of Registrable Securities true and complete copies of all correspondence
from and to the Commission relating to a Registration Statement (provided that,
the Company may either obtain a Confidentiality Agreement from Investor or
excise any information contained therein which would constitute material
non-public information regarding the Company), and (iv) comply in all material
respects with the applicable provisions of the Securities Act and the Exchange
Act, as amended, with respect to the disposition of all Registrable Securities
covered by a Registration Statement during the applicable period in accordance
(subject to the terms of this Agreement) with the intended methods of
disposition by each seller of Registrable Securities thereof set forth in such
Registration Statement as so amended or in such Prospectus as so supplemented.

 

(d) if during the Effectiveness Period, the number of Registrable Securities at
any time exceeds 100% of the number of shares of Common Stock then registered in
a Registration Statement, then the Company shall file as soon as reasonably
practicable, but in any case prior to the applicable Filing Date, an additional
Registration Statement covering the resale by the Investor of not less than the
number of such Registrable Securities.

 

(e) furnish to each seller of Registrable Securities and to each underwriter
such number of copies of the Registration Statement and the Prospectus included
therein (including each preliminary prospectus) as such persons reasonably may
request in order to facilitate the intended disposition of the Registrable
Securities covered by such Registration Statement;

 



 - 7 - 

 

 

(f) use its commercially reasonable efforts (i) to register or qualify the
Registrable Securities covered by such Registration Statement under the state
securities or “blue sky” laws of such jurisdictions as the sellers of
Registrable Securities or, in the case of an underwritten public offering, the
managing underwriter, reasonably shall request, (ii) to prepare and file in
those jurisdictions such amendments (including post-effective amendments) and
supplements, and take such other actions, as may be necessary to maintain such
registration and qualification in effect at all times for the period of
distribution contemplated thereby, and (iii) to take such further action as may
be necessary or advisable to enable the disposition of the Registrable
Securities in such jurisdictions, provided, that the Company shall not for any
such purpose be required to qualify generally to transact business as a foreign
corporation in any jurisdiction where it is not so qualified or to consent to
general service of process in any such jurisdiction;

 

(g) use its commercially reasonable efforts to list the Registrable Securities
covered by such Registration Statement with any securities exchange on which the
Common Stock of the Company is then listed;

 

(h) immediately notify each seller of Registrable Securities and each
underwriter under such Registration Statement, at any time when a Prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event of which the Company has knowledge as a result of which
the Prospectus contained in such Registration Statement, as then in effect,
includes any untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing and promptly amend or
supplement such Registration Statement to correct any such untrue statement or
omission;

 

(i) promptly notify each seller of Registrable Securities of the issuance by the
Commission or any other federal or state regulatory authority of any stop order
suspending the effectiveness of the Registration Statement or the initiation of
any proceedings for that purpose and make every reasonable effort to prevent the
issuance of any stop order and, if any stop order is issued, to obtain the
lifting thereof at the earliest possible time;

 

(j) if the offering is an underwritten offering, enter into a written agreement
with the managing underwriter selected in the manner herein provided in such
form and containing such provisions as are usual and customary in the securities
business for such an arrangement between such underwriter and companies of the
Company’s size and investment stature, including, without limitation, customary
indemnification and contribution provisions;

 

(k) if the offering is an underwritten offering, at the request of any Investor,
furnish to such Investor on the date that Registrable Securities are delivered
to the underwriters for sale pursuant to such offering: (i) a copy of an
opinion, dated such date, of counsel representing the Company for the purposes
of such registration, addressed to the underwriters, stating that such
Registration Statement has become effective under the Securities Act and that
(A) to the knowledge of such counsel, no stop order suspending the effectiveness
thereof has been issued and no proceedings for that purpose have been instituted
or are pending or contemplated under the Securities Act, (B) the Registration
Statement, the related Prospectus and each amendment or supplement thereof
comply as to form in all material respects with the requirements of the
Securities Act (except that such counsel need not express any opinion as to
financial statements or other financial, statistical, or technical information,
including without limitation information regarding mineral reserves, mineralized
material or resources, contained therein) and (C) to such other effects as
reasonably may be requested by counsel for the underwriters; and (ii) a copy of
a letter dated such date from the independent public accountants retained by the
Company, addressed to the underwriters, stating that they are independent
registered public accountants within the meaning of the Securities Act and that,
in the opinion of such accountants, the financial statements of the Company
included in the Registration Statement or the Prospectus, or any amendment or
supplement thereof, comply as to form in all material respects with the
applicable accounting requirements of the Securities Act, and such letter shall
additionally cover such other financial matters (including information as to the
period ending no more than five business days prior to the date of such letter)
with respect to such registration as such underwriters reasonably may request;

 



 - 8 - 

 

 

(l) take all actions reasonably necessary to facilitate the timely preparation
and delivery of certificates (not bearing any legend restricting the sale or
transfer of such securities) representing the Registrable Securities sold
pursuant to the Registration Statement and to enable such certificates to be in
such denominations and registered in such names as each Investor or any
underwriters may reasonably request; and

 

(m) take all other reasonable actions necessary to expedite and facilitate the
registration of the Registrable Securities pursuant to the Registration
Statement.

 

6. Obligations of Investor. Investor shall furnish to the Company such
information regarding the Investor, the number of Registrable Securities owned
and proposed to be sold by it, the intended method of disposition of such
securities and any other information as shall be required to effect the
registration of the Registrable Securities, and cooperate with the Company in
preparing the Registration Statement and in complying with the requirements of
the Securities Act. Investor agrees to furnish to the Company a completed
questionnaire in the form attached to this Agreement as Exhibit A to the
Subscription Agreement (a “Selling Stockholder Questionnaire”) on a date that is
not less than fifteen (15) trading days prior to the Filing. The Company shall
have no obligation to include in the Registration Statement Registrable
Securities of Investor if Investor has failed to timely furnish such information
which, in the opinion of counsel to the Company, is reasonably required to be
furnished or confirmed in order for the Registration Statement, to comply with
the Securities Act.

 

7. Expenses.

 

(a) All expenses incurred by the Company in complying with Sections 3, 4 and 5
including, without limitation, all registration and filing fees (including the
fees of the Commission and any other regulatory body with which the Company is
required to file), printing expenses, fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
counsel fees) incurred in connection with complying with state securities or
“blue sky” laws, and fees of transfer agents and registrars are referred to
herein as “Registration Expenses”. All underwriting discounts and selling
commissions applicable to the sale of Registrable Securities are referred to
herein as “Selling Expenses”.

 



 - 9 - 

 

 

(b) The Company will pay all Registration Expenses in connection with any
Registration Statement filed hereunder, and the Selling Expenses in connection
with each such Registration Statement shall be borne by the participating
sellers in proportion to the number of Registrable Securities sold by each or as
they may otherwise agree.

 

(c) Notwithstanding anything herein to the contrary, at the request of any
Investor, the Company shall employ its counsel at the Company’s expense to
prepare any and all legal opinions necessary for the prompt removal of
restrictive legends from certificates representing Registrable Securities as,
when and to the extent such legends may be removed in compliance with the
Securities Act and/or Rule 144.

 

8. Indemnification and Contribution.

 

(a) In the event of a registration of any of the Registrable Securities under
the Securities Act pursuant to the terms of this Agreement, the Company will
indemnify and hold harmless and pay and reimburse, Investor thereunder, each
underwriter of such Registrable Securities thereunder and each other person, if
any, who controls such seller or underwriter within the meaning of the
Securities Act or the Exchange Act, against any losses, claims, damages or
liabilities, joint or several, to which each such Investor, underwriter or
controlling person may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in any Registration Statement under
which such Registrable Securities were registered under the Securities Act
pursuant hereto or any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
or any violation or alleged violation of the Securities Act or any state
securities or “blue sky” laws and will reimburse each such Investor, underwriter
and controlling person for any legal or other expenses reasonably incurred by
them in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, that the Company will not be liable in any such
case if and to the extent that any such loss, claim, damage or liability arises
out of or is based upon the Company’s reliance on an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished in writing (which may include by email) by any such
seller, any such underwriter or any such controlling person in writing
specifically for use in such Registration Statement or prospectus.

 

(b) In the event of a registration of any of the Registrable Securities under
the Securities Act pursuant hereto, each seller of such Registrable Securities
thereunder, severally and not jointly, will indemnify and hold harmless the
Company, each person, if any, who controls the Company within the meaning of the
Securities Act, each officer of the Company who signs the Registration
Statement, each director of the Company, each underwriter and each person who
controls any underwriter within the meaning of the Securities Act, against all
losses, claims, damages or liabilities, joint or several, to which the Company
or such officer, director, underwriter or controlling person may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
reliance on any untrue statement or alleged untrue statement of any material
fact contained in the registration statement under which such Registrable
Securities were registered under the Securities Act pursuant hereto or any
preliminary prospectus or final prospectus contained therein, or any amendment
or supplement thereof, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse the
Company and each such officer, director, underwriter and controlling person for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided that such seller will be liable hereunder in any such case if and only
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with information
pertaining to such seller, as such, furnished in writing to the Company by such
seller specifically for use in such Registration Statement or prospectus; and
provided, further, that the liability of each seller hereunder shall be limited
to the proceeds received by such seller from the sale of Registrable Securities
covered by such Registration Statement. Notwithstanding the foregoing, the
indemnity provided in this Section 8(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or expense if such
settlement is effected without the consent of such indemnified party and
provided further, that the Company shall not be liable in any such case pursuant
to this Section 8 to the extent that any such loss, claim, damage or liability
(or action in respect thereof) arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission in such
Registration Statement, which untrue statement or alleged untrue statement or
omission or alleged omission is completely corrected in an amendment or
supplement to the Registration Statement and the undersigned indemnitees
thereafter fail to deliver or cause to be delivered such Registration Statement
as so amended or supplemented prior to or concurrently with the sale of the
Registrable Securities to the person asserting such loss, claim, damage or
liability (or actions in respect thereof) or expense after the Company has
furnished the undersigned with the same.

 



 - 10 - 

 

 

(c) Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 8 and shall only relieve it
from any liability which it may have to such indemnified party under this
Section 8 if and to the extent the indemnifying party is materially prejudiced
by such omission. In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate in and, to the
extent it shall wish, to assume and undertake the defense thereof with counsel
reasonably satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 8 for any legal expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation and of liaison with counsel so selected;
provided that if the defendants in any such action include both the indemnified
party and the indemnifying party and the indemnified party shall have reasonably
concluded based upon written advice of its counsel that there may be reasonable
defenses available to it that are different from or additional to those
available to the indemnifying party, or if the interests of the indemnified
party reasonably may be deemed to conflict with the interests of the
indemnifying party, the indemnified party shall have the right to select a
separate counsel and to assume such legal defenses and otherwise to participate
in the defense of such action, with the expenses and fees of such separate
counsel and other expenses related to such participation to be reimbursed by the
indemnifying party as incurred.

 



 - 11 - 

 

 

(d) In order to provide for just and equitable contribution to joint liability
under the Securities Act in any case in which either (i) any holder of
Registrable Securities exercising rights under this Agreement, or any
controlling person of any such holder, makes a claim for indemnification
pursuant to this Section 8 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 8 provides for indemnification in such case, or (ii) contribution
under the Securities Act may be required on the part of any such selling holder
or any such controlling person in circumstances for which indemnification is
provided under this Section 8; then, and in each such case, the Company and such
holder will contribute to the aggregate losses, claims, damages or liabilities
to which they may be subject (after contribution from others) in such proportion
so that such holder is responsible for the portion represented by the percentage
that the public offering price of its Registrable Securities offered by the
Registration Statement bears to the public offering price of all securities
offered by such Registration Statement, and the Company is responsible for the
remaining portion; provided, that, in any such case, (A) no such holder will be
required to contribute any amount in excess of the public offering price of all
such Registrable Securities offered by it pursuant to such Registration
Statement and (B) no person or entity guilty of fraudulent misrepresentation
(within the meaning of Section 12(f) of the Securities Act) will be entitled to
contribution from any person or entity who was not guilty of such fraudulent
misrepresentation.

 

9. Changes in Capital Stock. If, and as often as, there is any change in the
capital stock of the Company by way of a stock split, stock dividend,
combination or reclassification, or through a merger, consolidation,
reorganization or recapitalization, or by any other means, appropriate
adjustment shall be made in the provisions hereof so that the rights and
privileges granted hereby shall continue as so changed.

 

10. Representations and Warranties of the Company. The Company represents and
warrants to the Investor as follows:

 

(a) The execution, delivery and performance of this Agreement by the Company
have been duly authorized by all requisite corporate action and will not violate
any provision of law, any order of any court or other agency of government, the
Articles of Incorporation or Bylaws of the Company or any provision of any
indenture, agreement or other instrument to which it or any or its properties or
assets is bound, conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any such indenture, agreement
or other instrument or result in the creation or imposition of any lien, charge
or encumbrance of any nature whatsoever upon any of the properties or assets of
the Company or its subsidiaries.

 



 - 12 - 

 

 

(b) This Agreement has been duly executed and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company, enforceable
in accordance with its terms, subject to any applicable bankruptcy, insolvency
or other laws affecting the rights of creditors generally and to general
equitable principles and the availability of specific performance.

 

11. Rule 144 Requirements. The Company agrees to, for so long as Investor owns
Registrable Securities:

 

(a) make and keep current public information about the Company available, as
those terms are understood and defined in Rule 144 under the Securities Act;

 

(b) use its best efforts to file with the Commission in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act (at any time after it has become subject to such reporting
requirements); and

 

(c) furnish to Investor upon request (i) a written statement by the Company as
to its compliance with the reporting requirements of Rule 144 and of the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements), (ii) a copy of the most recent annual or quarterly
report of the Company, and (iii) such other reports and documents of the Company
as such holder may reasonably request to avail itself of any similar rule or
regulation of the Commission allowing it to sell any such securities without
registration.

 

12. Termination. All of the Company’s obligations to register Registrable
Securities under Sections 3, 4, and 5 hereof shall terminate upon the date on
which Investor no longer holds Registrable Securities or the date on which such
Investor’s Registrable Securities are eligible for resale without volume or
manner of sale restrictions pursuant to Rule 144 and without the requirement for
the Company to be in compliance with the current public information requirement
under Rule 144(c), as determined by counsel to the Company pursuant to a written
opinion letter to such effect, addressed, delivered and acceptable to the
affected Investor.

 

13. Miscellaneous.

 

(a) All covenants and agreements contained in this Agreement by or on behalf of
any of the parties hereto shall bind and inure to the benefit of the respective
successors and assigns of the parties hereto (including without limitation
transferees of any Registrable Securities), whether so expressed or not.

 

(b) All notices, requests, consents and other communications hereunder shall be
in writing and shall be delivered in person, mailed by certified mail, return
receipt requested, postage prepaid, addressed, facsimile or e-mail of a PDF
document (with confirmation of transmission) or sent by a nationally recognized
overnight courier service: (i) if to the Company, at Pershing Gold Corporation,
1658 Cole Boulevard, Building 6, Suite 200, Lakewood, Colorado 80401, Attn:
Stephen Alfers, President & CEO; and (ii) if to any holder of Registrable
Securities, to such holder at such address as may have been furnished to the
Company or its counsel in writing by such holder; or, in any case, at such other
address or addresses as shall have been furnished, in writing to the Company or
its counsel (in the case of a holder of Registrable Securities) or to the
holders of Registrable Securities (in the case of the Company) in accordance
with the provisions of this paragraph. Any notice or other communication or
deliveries hereunder shall be deemed given and effective upon actual receipt by
the party or at the address of the party to whom such notice is required to be
given.

 



 - 13 - 

 

 

(c) This Agreement shall be governed by and construed under the laws of the
State of Nevada, without giving effect to principles of conflicts of laws. The
Company and Investor (i) agree that any legal suit, action or proceeding arising
out of or relating to this Agreement may be instituted exclusively in the state
or federal courts located in the State of Nevada, (ii) waive any objection which
the Company or Investor may have now or hereafter to the venue of any such suit,
action or proceeding, and (iii) irrevocably consent to the jurisdiction of any
such federal or state court in any such suit, action or proceeding. The Company
and Investor further agree to accept and acknowledge service of any and all
process which may be served in any such suit, action or proceeding and agree
that service of process upon the Company or Investor mailed by certified mail,
return receipt requested, postage prepaid, to, in the case of the Company, the
Company’s address, and in the case of an Investor, to such Investor’s address as
set forth on the Company’s books and records, shall be deemed in every respect
effective service of process upon the Company, in any such suit, action or
proceeding. THE PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY.

 

(d) In the event of a breach by the Company or by the Investor, of any of their
obligations under this Agreement, the Investor or the Company, as the case may
be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and the
Investor agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and each of them hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall waive the
defense that a remedy at law would be adequate.

 

(e) This Agreement may not be amended or modified without the written consent of
the Company and the holders of a majority of the Registrable Securities.

 

(f) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof. No waiver shall be effective unless and until it is
in writing and signed by the party granting the waiver.

 

(g) This Agreement may be executed in two or more counterparts (including by
facsimile or .pdf transmission) each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument. This
Agreement, once executed by a party, may be delivered to the other party hereto
by facsimile transmission or sent by electronic mail of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

 



 - 14 - 

 

 

(h) If any provision of this Agreement shall be held to be illegal, invalid or
unenforceable, such illegality, invalidity or unenforceability shall attach only
to such provision and shall not in any manner affect or render illegal, invalid
or unenforceable any other provision of this Agreement, and this Agreement shall
be carried out as if any such illegal, invalid or unenforceable provision were
not contained herein.

 

(i) This Agreement constitutes the entire agreement among the Company and the
Investor relative to the subject matter hereof and supersedes in its entirety
any and all prior agreements, understandings and discussions with respect
thereto.

 

(j) The headings of the sections of this Agreement are for convenience and shall
not by themselves determine the interpretation of this Agreement.

 

[Signature Page Follows]



 

 

 - 15 - 

 



  

Signature Page to the Registration Rights Agreement

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date set forth in the first paragraph hereof.

 

 



COMPANY:

 



PERSHING GOLD CORP.

 



By: /s/ Stephen D. Alfers   Name: Stephen D. Alfers   Title: President and CEO  
     

 



INVESTORS:

 

DONALD SMITH VALUE FUND, L.P.

 



By: /s/ Donald Smith   Name: Donald Smith   Title: Managing Member        

 

 

 



Signature Page to the Registration Rights Agreement

 

 

 



 

 

 

